J-S56020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    HAKIM JIGGETTS

                             Appellant               No. 3723 EDA 2016


                Appeal from the Order entered October 28, 2016
                 In the Court of Common Pleas of Lehigh County
                Criminal Division at No: CP-39-CR-0005101-2014


BEFORE: BOWES, STABILE, and PLATT*, JJ.

MEMORANDUM BY STABILE, J.:                      FILED NOVEMBER 09, 2017

        Appellant, Hakim Jiggetts, appeals pro se from the October 28, 2016

order entered in the Court of Common Pleas of Lehigh County, denying his

“Motion to Reinstate/Re-submit PCRA[1] [] under Extraordinary and Mitigating

Circumstances.” Following review, we quash the appeal as untimely filed.

        As the PCRA court explained in its December 8, 2016 memorandum

opinion, Appellant entered a guilty plea to various drug-related crimes. On

July 22, 2015, Appellant was sentenced to consecutive terms of state

imprisonment totaling six and one-half to thirteen years in prison.      Rule


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.
J-S56020-17


1925(a) Opinion, 12/8/16, at 1-2.              Appellant did not file post-sentence

motions or a direct appeal. Appellant’s judgment of sentence was final on

August 21, 2015.

       On July 22, 2016, Appellant filed a timely motion for collateral relief

pursuant to the PCRA.          Counsel was appointed and subsequently filed a

motion      to   withdraw    and     a   “no-merit”   letter   in   accordance   with

Turner/Finley.2        The PCRA court conducted an evidentiary hearing on

September 20, 2016. The court granted counsel’s motion to withdraw and

also granted Appellant’s motion to withdraw his PCRA petition. Id. at 2; see

also Notes of Testimony, Evidentiary Hearing, 9/20/16, at 5-6.

       On October 27, 2016, Appellant filed a motion to reinstate his PCRA

petition.    As noted above, the PCRA court had dismissed the petition five

weeks earlier on Appellant’s own motion. By order entered on October 28,

2016, the PCRA court denied the motion to reinstate. Order, 10/28/16, at 1.

       Appellant filed a notice of appeal from the October 28 order. The notice

is signed by Appellant and dated, in handwriting, “11-25 16” (underscoring in


____________________________________________


2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988).




                                           -2-
J-S56020-17


original).3 However, our Court’s records reflect that the notice of appeal was

received and docketed on December 6, 2016, eight days after the deadline for

filing an appeal.4 Appellant did not provide any official documentation from

the prison or the postal service indicating the date on which actually he placed

the notice in the hands of prison officials or the postal service in order to avail

himself of the “prisoner mailbox rule.” See, e.g., Commonwealth v. Jones,

700 A.2d 423, 426 (Pa. 1997); Thomas v. Elash, 781 A.2d 170, 176 (Pa.

Super. 2001).

       In its Rule 1925(a) opinion, the PCRA court observed that Appellant’s

appeal was untimely filed and should be quashed.          Rule 1925(a) Opinion,

12/8/16, at 2-3. The court also noted that Appellant voluntarily withdrew his

PCRA motion at the September 20, 2016 hearing. Therefore, his motion to

reinstate the PCRA petition lacked merit and foundation. Id. at 3.




____________________________________________


3 Our review of the record reveals that Appellant’s order for transcript included
the hand-written date “11-25 16” (underscoring in original). Appellant also
signed a proof of service and verification that included hand-written dates of
“11-25 16” and “11-25-16” (underscoring in original). The certificate of
service for the notice of appeal itself is simply dated “-16” (underscoring in
original), with a blank space before the “-16.” In essence, it appears that the
month and day on the notice of appeal, order for transcript, and the proof of
service/verification were altered to reflect “11/25.” As for the certificate of
service for the notice of appeal, the month and day were apparently deleted
but not replaced, leaving only “-16.”

4 The deadline for filing an appeal was Monday, November 28, 2016, in light
of the fact the thirtieth day fell on a Sunday.


                                           -3-
J-S56020-17


       On January 5, 2017, this Court issued a rule upon Appellant to show

cause, within ten days of the order, why the appeal should not be quashed as

untimely. Appellant was advised that failure to respond to the directive could

result in quashal of his appeal without further notice. Appellant did not respond

to the rule to show cause.

       Appellant filed his brief with this Court on June 9, 2017, in accordance

with an order from this Court dated April 26, 2017. Notably, Appellant did not

address the untimeliness of his notice of appeal. Appellant’s failure to respond

to our rule to show cause and his failure to address the timeliness issue in his

brief leads us to conclude that Appellant concedes his appeal was untimely

filed. Therefore, we shall quash the appeal.

       Appeal quashed.5




____________________________________________


5 Even if we did not quash the appeal as untimely filed, we would not consider
the arguments raised in Appellant’s brief. While Appellant has included
various required elements of an appellate brief, he has not included a
statement of questions involved as required by Pa.R.A.P. 2111(a)(4).
Pa.R.A.P. 2116 provides that “[n]o question will be considered unless it is
stated in the statement of questions involved or is fairly suggested thereby.”
Consequently, there are no issues presented for this Court to consider. See
Thomas v. Elash, 781 A.2d at 176-77 (reiterating that “an appellant must
present all issues on appeal in the Statement of Questions Involved section of
his brief.”).



                                           -4-
J-S56020-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2017




                          -5-